NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

EDWARD JOHN, individually, and GARY          )
FERNALD as administrator ad litem of the     )
estate of VINESHIA JOHN a/k/a VINISHIA       )
MALCOLM a/k/a GOILENE DAVIS,                 )
deceased,                                    )
                                             )
              Appellants,                    )
                                             )
v.                                           )      Case No. 2D17-3023
                                             )
SCOTT PLANTZ, M.D.,                          )
                                             )
              Appellee.                      )
                                             )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Patricia A. Muscarella, Judge.

Stuart C. Markman, Robert W. Ritsch, and
Kristin A. Norse of Kynes, Markman &
Felman, P.A., Tampa, for Appellants.

Barry A. Cohen of Barry A. Cohen, P.A.,
Tampa; Ann M. Allison of the Allison Law
Group, Temple Terrace; and Luke Charles
Lirot of Luke Charles Lirot, P.A., Clearwater,
for Appellee.


PER CURIAM.


              Affirmed.
LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.




                                    -2-